BEEZER, Circuit Judge,
concurring in part and concurring in the judgment:
I concur in all but the Fifth Amendment analysis in Parts III.A.2 and 3 of the court’s opinion.
Identification of a possible Fourth Amendment claim suffices to encompass plaintiffs’ grievances within the ambit of Albright’s limitation on Substantive Due Process claims. Albright v. Oliver, — U.S.-,-, 114 S.Ct. 807, 813, 127 L.Ed.2d 114 (1994).
It is not necessary to analyze any Takings claims which may be available to plaintiffs.